Notice of Pre-AIA  or AIA  Status
               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION      

Response to Amendment
This action is responsive to an amendment filed on 08/18/2022. Claims 21-32 are pending. Claims 1-20 have been previously cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 21-32 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US Pub. No. 2014/0156081) in view of Se Jeong et al. (U.S. Pub. No. 2017/0094511). 
            Regarding claims 21, 25 and 29, with respect to Figures 1, 2, 13-17, Ha teaches an electronic apparatus, comprising: 
            a communication circuit (fig.2; paragraph 0156) (Note; since the user terminal/smart phone/smart remote control communicates with server/AP/home appliance, the user terminal/smart phone/smart remote control must have a communication circuit (see paragraph 0288).); 
            a memory for storing instructions (paragraphs 0156, 0204); 
            at least one processor electrically connected to the memory (fig.2; paragraphs 0156, 0204),
             wherein the at least one processor, upon running application [i.e., execution of the instructions] (fig.16, 17; paragraph 0220, 0295, 0296, 0298) (Note; since the user terminal/smart phone/smart remote control is displaying a frame upon running the application, the user terminal/smart phone/smart remote control must have a processor/controller.), is configured to:
            based on a first mode of a home appliance/washing machine [i.e., external device] being turned on, establish communication with the external device, (fig. 10-12, 16, 17; paragraphs 0035-0037, 0220, 0288-0289, 0301- 0303), 
              based on the communication being established, control the communication circuit to transmit AP information [i.e., information on an access point] to the home appliance/washing machine [i.e., external device] to enable the external device to be registered in a server, (figs. 13, 14, 16, 17; paragraphs 0288-0289, 0301- 0303, 0309, 0316, 0318-0328) (Note; in paragraph 0288, Ha teaches upon inputting the fixed address to the external terminal 40 or inputting the user information and the AP information after the external terminal 40 accesses to the WiFi network of the home appliance 20, a frame will be displayed on the state indicating unit 130 (see fig.14).  The home appliance will try access to the user AP with the information received through the smart phone. It is clear that the home appliance/washing machine [i.e., external device] is receiving AP information [i.e., information on an access point] from the user terminal/smart phone/smart remote control.),
              based on the external device being registered in the server, receive state information [i.e., status information] of the external device and information on whether power of home appliance/washer machine turned on or not [i.e., information] to control the external device (paragraphs 0325-0326) (fig.16-19; paragraphs 0288-0289, 0301- 0303, 0309, 0316, 0321-0328, 0340, 0359).
     However, Ha does not specifically teach that the control information to control the external device is transmitted from the server at a time the external device is registered. Se Jeong teaches that the Bluetooth low energy communication connection [i.e., control information] to control the electronic device [i.e., external device] is transmitted from the external device [i.e., server] at a time the electronic device [i.e., external device] is registered (paragraphs 0170-0174). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ha to incorporate the feature of transmitting the control information to control the external device from the server at a time the external device is registered as taught by Se Jeong. The motivation for the modification is to do so in order to provide Bluetooth connection in a convenient way.

            Regarding claims 22, 26 and 30, Ha teaches register the external device in the server and control the external device through a smart home application (paragraphs 0288-0289, 0301- 0303, 0316, 0321-0328, 0340, 0359).

           Regarding claims 23, 27 and 31, Ha teaches wherein the at least one processor is further configured to:  based on the external device being registered in the server, control the display to display a user interface (UD) including the status information on the external device (fig.19; paragraphs 0325-0328).

            Regarding claims 24, 28 and 32, Ha teaches wherein the at least one processor is further configured to:  control the external device through the API/interface/input means [i.e., UI] (fig.19; paragraphs 0255, 0256, 0294, 0325-0328).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
October 21, 2022